Case: 22-1781    Document: 9      Page: 1   Filed: 09/14/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  DENNIS J. ATIYEH,
                   Plaintiff-Appellant

                             v.

  ANDREW R. VARA, United States Trustee for Re-
                 gion 3 and 9,
               Defendant-Appellee
             ______________________

                        2022-1781
                  ______________________

   Appeal from the United States District Court for the
Eastern District of Pennsylvania in No. 5:21-cv-02381-
CMR, Judge Cynthia M. Rufe.
                ______________________

     Before LOURIE, CHEN, and STARK, Circuit Judges.
PER CURIAM.
                        ORDER
    In response to this court’s July 7, 2022, order to show
cause, Dennis J. Atiyeh responds in favor of this court’s ju-
risdiction over his appeal. The United States Trustee for
Region 3 and 9 urges dismissal for lack of jurisdiction.
   Mr. Atiyeh appeals from the final judgment of the
United States District Court for the Eastern District of
Pennsylvania in the underlying case concerning the
Case: 22-1781      Document: 9     Page: 2    Filed: 09/14/2022




2                                               ATIYEH   v. VARA



dismissal of his bankruptcy proceeding. Mr. Atiyeh timely
filed a notice of appeal on May 2, 2022, which was docketed
both in this court and in the United States Court of Appeals
for the Third Circuit, Atiyeh v. Vara, No. 22-1848 (3d Cir.
May 3, 2022). The appeal currently remains pending in the
Third Circuit.
    Although this court possesses jurisdiction to review
certain final decisions of district courts, that jurisdiction is
limited in a way that applies here: This court has jurisdic-
tion only over district court cases arising under the patent
laws, see 28 U.S.C. § 1295(a)(1); decisions under 28 U.S.C.
§ 1295(a)(4)(C); or certain cases against the United States
for claims “not exceeding $10,000 in amount,” 28 U.S.C.
§ 1346(a)(2), see 28 U.S.C. § 1295(a)(2). This matter does
not fall within that limited jurisdiction.
    While this court may generally transfer to another
court where the matter could have been filed, 28 U.S.C.
§ 1631, Mr. Atiyeh’s appeal of the same judgment is al-
ready pending in the appropriate court—the Third Circuit.
And thus, there is no reason to transfer the case.
    Accordingly,
    IT IS ORDERED THAT:
    The appeal is dismissed.
                                     FOR THE COURT

September 14, 2022                   /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court